Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 04/12/2021. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 01/07/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Drawings
4.1.	The drawings FIG.2 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) “S160” not mentioned in the description: 
4.2.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

5.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.2.	Claims 1-2, 6-11, 15-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dao et al. (“Dao“, US 2020/0112907 A1).

Regarding Claim 1, Dao discloses a method for collecting network data from a network function (NF) by a network data analytics function (NWDAF) (Dao, FIG.8, NWDAF 803, [0304-305]: the NWDAF 803 can provide network QoS (Quality of Service) data analytic information to other network functions such as AMF (Access and Mobility management Function), SMF (Session Management Function), PCF (Policy Control Function), AF (Application Function) and NRF (Network Repository Function) in a 5G wireless network), the method comprising: 
transmitting a network exposure subscription request message including an event reporting granularity parameter to the NF (Dao, FIG.10A, SMF 104, NWDAF 105, S1005, [0387]: NWDAF 105 transmits a Nsmf_EventExposure_Subscribe service to SMF 104 (“NF”) to subscribe for PDU Session events, QoS events of the PDU Session; [0355]: the subscription message includes the measurement configuration data which specifies the QoS parameters to be monitored and reported, and how often the QoS parameters are reported); 
receiving a data set determined by the NF based on the event reporting granularity parameter from the NF through an event exposure notification message in at least one reporting cycle (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); and 
performing network data analysis using received data set (Dao, [0043]: NWDAF analyzing predicted network QoS parameters or statistics of QoS parameters in various circumstances, such as different locations, different time periods, etc.).  

Regarding Claim 2, Dao discloses the method of claim 1, wherein: 
the network exposure request message further includes a reporting type parameter (Dao, [0317, 355]: the subscription message includes the measurement configuration data which includes an indication of types of reports requested (e.g. logical link usage reports to measure the percentage of utilized capacity of logical links, and duration of full capacity reports to measure the total time during a measurement period a logical link (port) is fully utilized)), and 
the data set is determined by the NF based on the event reporting granularity parameter and the reporting type parameter (Dao, [0317, 355]: the subscription message includes the measurement configuration data which includes a measurement periodicity (e.g. how often a report is sent to the NWDAF 803), a report schedule (e.g. when the measurement report is sent to the NWDAF 803)).  

Regarding Claim 6, Dao discloses the method of claim 1, wherein the event reporting granularity parameter is applied to one event specific parameter, and the data set includes a plurality of event specific parameters (Dao, [0047-53]: The network QoS information may be information carried by QoS parameters, for example: value(s) of QoS parameter(s) that the mobile network or RAN may support in a next predetermined (or alternatively indefinite) time duration (e.g. next 10 seconds); statistical value(s) of QoS parameter(s) such as minimum value, maximum value, average value and/or median value, etc.; [0053]: application may require specific values of QoS parameters for communication with other entities. Some examples of QoS parameters that the application may require specific values / threshold levels for are MFBR (maximum flow bit rate), GFBR (guaranteed flow bit rate), PER (packet error rate), PDB (packet delay budget), Session Aggregated Maximum Bit Rate (Session-AMBR) and Maximum Data Burst Volume (MDBV)).  

Regarding Claim 7, Dao discloses the method of claim 1, wherein the event reporting granularity parameter is a parameter representing a maximum allowable error for the network data (Dao, [0053]: the application may require a set of QoS parameter values representing low or medium performance, for example 1 Mbps of GFBR (guaranteed flow bit rate) and 100 ms of PDB (packet delay budget). Such set of QoS parameter values may be suitable when the application performs autonomous driving at low speed (e.g. 30 km/h). Therefore, the low performance may represent “a maximum allowable error for the network data”).  

Regarding Claim 8, Dao discloses the method of claim 1, wherein the event reporting granularity parameter indicates a range of data that the NF can ignore when collecting the network data (Dao, [0024]: the QoS information comprises an indication of one or more critical road segments for which a determined probability of failing to meet QoS requirements is at least equal to a predetermined threshold).  

Regarding Claim 9, Dao discloses the method of claim 8, wherein the event reporting granularity parameter indicates (Dao, [0057]: AMF, SMF, PCF may receive request for the network QoS information, and provide Network slice instance identifier (NSI ID) to the MWDAF).  

Regarding Claim 10, Dao discloses the method of claim 8, wherein the event reporting granularity parameter indicates a range of changes in the network data when the network data to be collected by the NF is represented by numbers (Dao, [0157]: The QoS requirements may include (or consist of) values or ranges of QoS parameters. For example, for remote driving, the QoS requirements may include that GFBR (guaranteed flow bit rate) is at least 20 Mbit/s, the MFBR (maximum flow bit rate) is 25 Mbit/s, or the GFBR is within 20-30 Mbit/s in the UL and/or in the DL).  

Regarding Claim 11, Dao discloses a network data analytics function (network data analytics function, NWDAF) (Dao, FIG.8, NWDAF 803, [0304-305]: the NWDAF 803 can provide network QoS (Quality of Service) data analytic information to other network functions such as AMF (Access and Mobility management Function), SMF (Session Management Function), PCF (Policy Control Function), AF (Application Function) and NRF (Network Repository Function) in a 5G wireless network) comprising: 
	a processor, a memory, and a communication unit, the processor coupled to the communication unit executes a program stored in the memory to perform (Dao, FIG.9, processor 910, non-transitory storage device 930, network interface 950, [0351-353]: non-transitory storage device 930 has recorded statements and instructions executable by the processor 910): 
transmitting a network exposure subscription request message including an event reporting granularity parameter and a reporting type parameter to a network function (NF) (Dao, FIG.10A, SMF 104, NWDAF 105, S1005, [0387]: NWDAF 105 transmits a Nsmf_EventExposure_Subscribe service to SMF 104 (“NF”) to subscribe for PDU Session events, QoS events of the PDU Session; [0355]: the subscription message includes the measurement configuration data which specifies the QoS parameters to be monitored and reported, and how often the QoS parameters are reported); 
receiving a data set determined by the NF based on the event reporting granularity parameter and the reporting type parameter from the NF through an event exposure notification message in at least one reporting cycle (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); and 
analyzing network data by using received data set (Dao, [0043]: NWDAF analyzing predicted network QoS parameters or statistics of QoS parameters in various circumstances, such as different locations, different time periods, etc.).  

Regarding Claim 15, Dao discloses the NWDAF of claim 11, wherein the event reporting granularity parameter is applied to one event specific parameter, and the data set includes a plurality of event specific parameters (Dao, [0047-53]: The network QoS information may be information carried by QoS parameters, for example: value(s) of QoS parameter(s) that the mobile network or RAN may support in a next predetermined (or alternatively indefinite) time duration (e.g. next 10 seconds); statistical value(s) of QoS parameter(s) such as minimum value, maximum value, average value and/or median value, etc.; [0053]: application may require specific values of QoS parameters for communication with other entities. Some examples of QoS parameters that the application may require specific values / threshold levels for are MFBR (maximum flow bit rate), GFBR (guaranteed flow bit rate), PER (packet error rate), PDB (packet delay budget), Session Aggregated Maximum Bit Rate (Session-AMBR) and Maximum Data Burst Volume (MDBV)).  

Regarding Claim 16, Dao discloses the NWDAF of claim 11, wherein the event reporting granularity parameter is a parameter indicating a maximum allowable error for the network data (Dao, [0053]: the application may require a set of QoS parameter values representing low or medium performance, for example 1 Mbps of GFBR (guaranteed flow bit rate) and 100 ms of PDB (packet delay budget). Such set of QoS parameter values may be suitable when the application performs autonomous driving at low speed (e.g. 30 km/h). Therefore, the low performance may represent “a maximum allowable error for the network data”).   

Regarding Claim 17, Dao discloses the NWDAF of claim 11, wherein the event reporting granularity parameter indicates a range of data that the NF can ignore when collecting the network data (Dao, [0024]: the QoS information comprises an indication of one or more critical road segments for which a determined probability of failing to meet QoS requirements is at least equal to a predetermined threshold).  

Regarding Claim 18, Dao discloses the NWDAF of claim 17, wherein the event reporting granularity parameter indicates (Dao, [0057]: AMF, SMF, PCF may receive request for the network QoS information, and provide Network slice instance identifier (NSI ID) to the MWDAF).  

Regarding Claim 19, Dao discloses the NWDAF of claim 17, wherein the event reporting granularity parameter indicates a range of changes of the network data when the network data to be collected by the NF is represented by numbers (Dao, [0157]: The QoS requirements may include (or consist of) values or ranges of QoS parameters. For example, for remote driving, the QoS requirements may include that GFBR (guaranteed flow bit rate) is at least 20 Mbit/s, the MFBR (maximum flow bit rate) is 25 Mbit/s, or the GFBR is within 20-30 Mbit/s in the UL and/or in the DL).  

Regarding Claim 20, Dao discloses a network function (network function, NF) comprising: 
a processor, a memory, and a communication unit, the processor coupled to the communication unit executes a program stored in the memory to perform (Dao, FIG.9, processor 910, non-transitory storage device 930, network interface 950, [0351-353]: non-transitory storage device 930 has recorded statements and instructions executable by the processor 910): 
receiving a network exposure subscription request message including an event reporting granularity parameter and a reporting type parameter from a network data analytics function (NWDAF) (Dao, FIG.10A, SMF 104, NWDAF 105, S1005, [0387]: NWDAF 105 transmits a Nsmf_EventExposure_Subscribe service to SMF 104 (“NF”) to subscribe for PDU Session events, QoS events of the PDU Session; [0355]: the subscription message includes the measurement configuration data which specifies the QoS parameters to be monitored and reported, and how often the QoS parameters are reported); 
transmitting a data set determined based on the event reporting granularity parameter and the reporting type parameter to the NWDAF in at least one reporting cycle through an event exposure notification message (Dao, FIG.10B, S1005, [0387]: The SMF 104 (“NF”) sends Nsmf_EventExposure_Notify message carrying event information to the NWDAF 105); and 
(Dao, [0043]: NWDAF analyzing predicted network QoS parameters or statistics of QoS parameters in various circumstances, such as different locations, different time periods, etc.).  

Claim Rejections - 35 USC § 103
5.3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.4.	Claims 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (“Dao“, US 2020/0112907 A1) as applied to claim 1, in view of Oliner et al (“Oliner”, US 2018/0218269 A1). 

Regarding Claim 3, Dao discloses the method of claim 2 as set forth above.
However, Dao does not disclose
receiving, from the NF, a data set including at least one of newly added data, deleted data, changed data, or data that is not described by the event reporting granularity parameter when the reporting type instructs the NF to report the data set representing differences from the previous notification, wherein the data set is determined by a comparison with data in a previous notification.  
Oliner discloses
receiving, from the NF, a data set including at least one of newly added data, deleted data, changed data, or data that is not described by the event reporting granularity parameter when the reporting type instructs the NF to report the data set representing differences from the previous notification, wherein the data set is determined by a comparison with data in a previous notification (Oliner, [0168-169]: If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period, and schedules the periodic updating of the report associated with the query (“data set collected”). During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If so, then the report is generated based on the information contained in the summaries).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 4, Dao-Oliner discloses the method of claim 3, wherein the performing network data analysis using received data set includes reassembling the data in the previous notification with the data set (Oliner, [0169]: if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. This process is repeated each time the report is updated).  

Regarding Claim 5, Dao discloses the method of claim 1 as set forth above, 
However, Dao does not disclose
comprising inferring data corresponding to a next reporting cycle from a data set received in the at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle of the at least one reporting cycle after the data set is received from the NF at the at least one reporting cycle.  
Oliner discloses
(Oliner, [0168-169]: During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Therefore, if additional event data has not been received, and is not required to generate the complete report, the query can be inferred on this additional event data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 12, Dao discloses the NWDAF of claim 11 as set forth above,
However, Dao dose not disclose
receiving, from the NF, a data set including at least one of newly added data, deleted data, changed data, or data that is not described by the event reporting granularity parameter when the reporting type instructs the NF to report the data set representing differences from the previous notification, wherein the data set is determined by a comparison with data in a previous notification.  
Oliner discloses
receiving, from the NF, a data set including at least one of newly added data, deleted data, changed data, or data that is not described by the event reporting granularity parameter when the (Oliner, [0168-169]: If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period, and schedules the periodic updating of the report associated with the query (“data set collected”). During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If so, then the report is generated based on the information contained in the summaries).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).

Regarding Claim 13, Dao-Oliner discloses the NWDAF of claim 12, wherein when performing network data analysis by using received data set, the processor performs reassembling the data in the previous notification with the data set (Oliner, [0169]: if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. This process is repeated each time the report is updated).  

Regarding Claim 14, Dao discloses the NWDAF of claim 11 as set forth above,
However, Dao does not disclose

Oliner discloses
inferring data corresponding to a next reporting cycle from a data set received in the at least one reporting cycle based on the event reporting granularity parameter when the event exposure notification message is not received from the NF in the next reporting cycle of the at least one reporting cycle after the data set is received from the NF at the at least one reporting cycle (Oliner, [0168-169]: During each scheduled report update, the query engine (“NF”) determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Therefore, if additional event data has not been received, and is not required to generate the complete report, the query can be inferred on this additional event data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “accelerating report generation” of Oliner into the invention of Dao. The suggestion/motivation would have been to improve report generation by automatically determining whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period.  For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria (Oliner, [0167-169]).




Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Patil et al., US 2021/0014141 A1, Method for implementing closed loop analytics feedback for transport network, involves sending analytic report responsive to analytic information request by network device and to network function, and receiving feedback event message.
Dao et al., US 2018/0262924 A1, Method for facilitating policy optimization in communication network, involves receiving measurement data from one of network entities, and sending policy recommendation to control plane function based on analysis of measurement data.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446